Appeal from so much of an order of the Supreme Court at Special Term, entered January 16, 1950, in New York County, as granted a motion by plaintiffs for an order striking out the answer of appellants and for summary judgment dismissing the complaint under rule 113 of the Rules of Civil Practice.

Per Curiam:

Taking the facts set forth in the answering affidavit as distinguished from the conclusions contained therein, it would seem that the order awarding summary judgment to plaintiffs was proper (Jenkins v. Moyse, 254 N. Y. 319).
The order granting plaintiffs’ motion under rule 113 of the Rules of Civil Practice for summary judgment should be affirmed, with costs to the plaintiffs- ' respondents.